DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (2nd RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ 2nd RCE submission filed on July 8, 2022 has been entered.
 
Status of the Claims
Receipt and entry of Applicants' reply filed on June 21, 2022 prior to the 2nd RCE submission as described above is acknowledged.  Claims 1-2, 4, 6-7, 18, and 21 are amended and Claims 3 and 8 are cancelled.  Thus, Claims 1-2, 4-7, and 9-21 are pending and are further examined on the merits in the U.S. non-provisional application which is a Continuation (CON) of SN14/835243 filed on August 25, 2015 and which has issued as US10618645. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
		the first servo-actuator and the second servo-actuator [of the first control assembly (182A, Fig. 6)] are arranged opposite each other in a facing relationship with each other across a vertical midline of the helicopter (Claim 1, lines 9-11 and Claim 18), in contrast, the specification describes that it is the third control assembly (182C) with servo-actuators (184A, 188A) that are associated with the vertical midline (181) of the helicopter which is not the first control assembly), and
		vertical midline of the helicopter (Claim 1, lines 10 and 11 and Claims 18 and 21)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
				vertical midline 181 (¶ 0041, line 9).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
The claims are objected to because of the following informalities:  
		
		“the first or second servo-actuators” (Claim 1, lines 12 and 13) should be ‘the first or the second servo-actuators’, 
		“the first and second servo-actuators” (Claim 1, line 15) should be ‘the first and the second servo-actuators’, and
		 
		“the third control assembly”/”third connection portion” (Claim 15, last two lines and Claim 17 and Claim 20) should be ‘the first [[first [[
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Regard to Claims 1 and 18 and claims dependent thereon
	Claim 1 recites a first connection portion (166, Figs. 6 and 13) which is related to a first control assembly (182A).  Claim 1 further recites that the first control assembly (182A) has a first servo-actuator (186A) and a second-servo actuator (188A) having a facing arrangement with each other across a vertical midline of the helicopter (Claim 1, lines 9-11).  This is not found described as such in the specification.  In contrast, the specification clearly describes that it is the third control assembly (182C, Figs. 8 and 11) having the servo-actuators (184C, 188C) with a facing arrangement across a vertical midline of the helicopter (¶ 0041, especially lines 7-9).  Thus, this recitation is considered new matter.  Claim 18 contains similar limitations as Claim 1 described above and so is similarly rejected as Claim 1 described above.    

In Regard to Claim 7
	Applicants have amended Claim 7 to now recite that the first servo-actuator and the second servo-actuator reside and move within parallel planes, however, support for this limitation is not found described as such in the specification.  In contrast, the specification describes that it is the first servo arm (186C, Fig. 8) and the second servo arm (190C) of the third control assembly (182C) that reside and move within parallel planes (¶ 0041, lines 6 and 7). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, and 9-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Regard to Claims 1 and 18 and claims dependent thereon
	Claim 1 recites a first control assembly (182A, Fig. 6) associated with a vertical midline (181, ¶ 0041, line 9) of the helicopter.  This makes the claim indefinite in that it is not understood how the first control assembly (182A, Fig. 6) can have the facing arrangement of its servo-actuators (184A, 186A) across a vertical midline of the helicopter like servo-actuators (184C, 188C) of the third control assembly (182C, see Fig. 8 of the specification).  Claims 2, 5, and 18 have at least one similar recitation as Claim 1 above (i.e., Claims 2 and 5 recite the “first connection portion” which instead should be ‘the third [[

	

1. (Currently Amended) A flight control system for a helicopter comprising 
			a swashplate having a third [[
			a third control assembly controlling the swashplate, the third [[
				a first servo-actuator having a first servo arm, 
				a second servo-actuator having a second servo arm, and 
				a linkage member connecting the second servo arm to the first servo arm such that the first servo-actuator and the second servo actuator rotate in unison to control the swashplate, wherein: 
					the first servo-actuator and the second servo-actuator are arranged opposite each other in a facing relationship with each other across a vertical midline of the helicopter, and 
					the third [[third [[the second servo-actuators being mechanically connected to the third [[third [[the second servo-actuators.


In Regard to Claims 4, 7, and 9 and claims dependent thereon
	Claims 4, 7, and 9 each depend on Claim 3, now canceled.  This makes each of these claims indefinite in that it is not understood what claim(s) Claims 4, 7, and 9 actually depend from so that the scope of each of these claims is clear.  For purposes of examination each of Claims 4, 7, and 9 are assumed to be dependent on independent Claim 1.  
	Claim 7 recites that the first servo-actuator (184C, Fig. 8) and the second servo-actuator (188C) reside and move within parallel planes which makes the claim indefinite in that it is not understood how the first servo-actuator and the second servo-actuator can actually move at all within Applicants’ flight control system being secured to the frame/rigid support structure (156, Figs. 8 and 13), let alone move in parallel planes. In contrast, the specification describes that it is the first servo arm (186C, Fig. 8) and the second servo arm (190C) of the third control assembly (182C) that reside and move within parallel planes (¶ 0041, lines 6 and 7). 

In Regard to Claim 21
	Claim 21 recites the limitation “the first connection portion” (Claim 21, line 7).  There is insufficient antecedent basis for this limitation in the claim.  One way to overcome this rejection is to further amend the claim to recite ‘the third [[


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, and 9-20 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US2015/0050148 (Goette et al.; published on February 19, 2015) (GOETTE) in view of US2015/0232177 (Cotton et al.; published on August 20, 2015) (COTTON).	
	In reference to Claim 1, GOETTE teaches
		A flight control system for a helicopter (title, Abstract, Figs. 1 and 2) comprising
a swashplate (swash-ring 1, ¶ 0033, line 7, Fig. 1) having a first connection portion (one of the swash-ring coupling points 7, ¶ 0038, lines 1-3);
a first control assembly (includes a first actuator of three (3) actuators 2, 2, and 2 and its associated pushing member 18, for example, the first actuator 2 shown in the lower left of Fig. 1 at the 8:00 o’clock position, ¶ 0033, line 19) comprising:
		a first servo-actuator having a first servo arm, wherein:
the first control assembly (includes first actuator 2 and corresponding 18 in the lower left of Fig. 1) has a first mechanical output comprising the first servo-actuator (actuator 2) mechanically connected (via corresponding pushing member 18, 4 0035, line 15) to the first connection portion (18 connects levers 16 and 17 of actuator 2 to swash-ring coupling point 7 of swash-ring 1) of the swashplate (1) to directly move the first connection portion (7) by a unified rotation of and by power of the first servo-actuator (¶s 0039 and 0040).
While GOETTE teaches a single servo-actuator having a first servo arm, GOETTE does not teach a first control assembly that includes 
		(i) that the single servo-actuator is specifically composed of an increased number of actuators more the one (i.e., a second servo-actuator having a second servo arm),
		(ii) a linkage member connecting the second servo arm to the first servo arm such that the first servo-actuator and the second servo-actuator rotate in unison to control the swashplate, and 
		(iii) that the first servo-actuator and the second servo-actuator are arranged opposite each other in a facing relationship with each other across a vertical midline of the helicopter.   
 With regard to (i) and (ii) above, COTTON teaches servo-systems for use in a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes a single actuator arrangement that contains more than one servo-actuator (i.e., two or more servo-actuators that are electro-mechanical actuators (EMAs) 212s, ¶ 0025, lines 1-4, Figs. 2A and 2B) that are connected together via a linkage to have movement/rotation in unison to move a first connection portion (¶s 0025, lines 20-24 and 0027).  With regard to (iii) above, COTTON’s servo-actuators are arranged opposite each other in a facing relationship (for example, a left side of the rightmost 212 faces the right side of the middle 212 as shown in Fig. 2B) with each other across a vertical midline defined between the two servo-actuators in COTTON’s helicopter, and these features when incorporated into GOETTE’s device, become part of GOETTE’s device.  
	Thus, it would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to utilize an actuator arrangement composed of more than one actuator (i.e., a multi-actuator arrangement) where two or more servo-actuators are connected together with a linkage to move/rotate in unison and include an opposite, facing relationship/vertical midline as taught by COTTON and incorporate this kind of actuator arrangement to replace the single actuator arrangement of the first servo assembly in GOETTE’s device for the benefit of improving control robustness of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) that also provides improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 2, GOETTE further teaches that the first output (of lower left actuator 2, Fig. 1) is connected to the first connection portion (associated 7) by a linkage assembly (associated pushing member 18 connects the actuator to the first connection portion and so is interpreted as a kind of linkage assembly, ¶ 0035, lines 12- 18). 
	In reference to Claim 4, GOETTE does not teach two or more servo-actuators. COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B). The first mechanical output comprises one of the first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027) or the second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027) and the first output is connected to a first end of the linkage assembly (Figs. 2B and 2C).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the first output comprising one of the first servo arm or the second servo arm and the first output being connected to a first end of the linkage assembly as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of improving the robustness of control of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 5, GOETTE further teaches that a second end of the linkage assembly (includes 18, Fig. 1) is connected to the first connection portion (7).
	In reference to Claim 6, GOETTE does not teach two or more servo-actuators. COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B). The first servo-actuator (center EMA 212, Fig. 2B) and the second servo-actuator (right EMA 212) are arranged side-by-side such that the first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027) and the second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027) reside and move within a common plane (Figs. 2A and 2B).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator having a first servo arm and a second servo- actuator having a second servo arm side-by-side/common plane relationship as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of at least having an servo-actuator arrangement that is efficiently packaged and also which improves the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON).
	In reference to Claim 9, GOETTE does not teach two or more servo-actuators. COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, § 0025, lines 1-4, Fig. 2B). The first servo arm (arm that attaches center EMA 212 with summation bar 232, ¶ 0027) and the second servo arm (arm that attaches right EMA 212 with summation bar 232, ¶ 0027) are rigidly linked together by the linkage member (summation bar 232, Figs. 2A and 2B).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the first servo arm and the second servo arm are rigidly linked together by the linkage member as taught by COTTON and incorporate this kind of linked servo arrangement to replace the single actuator arrangement of the first control assembly in GOETTE’s device for the benefit of having the two servo-actuators operate together to implement controlled movement of as structure that assists to improve the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON).
	In reference to Claim 10, GOETTE further teaches that the first output (of actuator 2, Fig. 1) is directly connected to the first connection portion (7).
	The recited limitations of Claims 11 and 12 are substantially identical to the limitations of Claim 1 except Claim 11 recites that the swashplate includes a second connection portion and the control system comprises a second control assembly and Claim 12 recites that the swashplate includes a third connection portion and the control system comprises a third control assembly. GOETTE’s device includes a second connection portion and the control system comprises a second control assembly (at the 11:00 o’clock position as shown in Fig. 1 of GOETTE) and a third connection portion and the control system comprises a third control assembly (at the 4:00 o’clock position as shown in Fig. 1 of GOETTE) that support and provide additional control of the swash-ring 1.  Thus, each of Claims 11 and 12 is similarly rejected as Claim 1 based on GOETTE described above following the format and reasoning and having the same motivations as is provided in the rejection of Claim 1 as it pertains to each of the second connection portion/control assembly (Claim 11) and the third connection portion/control assembly (Claim 12).
	In reference to Claim 13, GOETTE teaches that the rotation of a single actuator (rotation of levers 16, 17, Fig. 1) moves the second connection portion (7 at the 11:00 o'clock position in Fig. 1, ¶ 0039). GOETTE does not teach two or more servo- actuators. COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) wherein the unified movement/rotation of the two or more servo actuators of the second control assembly moves a structure (Figs. 2A and 2B).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the unified movement/rotation of the two or more servo actuators of the second control assembly to move a structure and incorporate this kind of arrangement to replace the second actuator of the second control assembly of GOETTE’s device for the benefit of allowing this second actuator arrangement at the 11:00 o’clock position to control the swash-ring at a different location of the swash-ring that improves the reliability and robustness of swash-ring control as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON).
	In reference to Claim 14, GOETTE teaches that the rotation of a single actuator (rotation of levers 16, 17 of actuator 2 at the 4:00 o’clock position in Fig. 1) moves the third connection portion (the 7 at the 4:00 o’clock position in Fig. 1, (¶ 0039). GOETTE does not teach two or more servo-actuators.  COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) wherein the unified movement/rotation of the two or more servo actuators for a control assembly moves a structure (Figs. 2A and 2B).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the unified movement/rotation of the two or more servo actuators of the control assembly to move a structure and incorporate this kind of arrangement to replace the third actuator of the third control assembly of GOETTE’s device for the benefit of allowing this third actuator arrangement at the 4:00 o’clock position to control the swash-ring at yet a different location of the swash-ring that improves the reliability and robustness of controlling swash-ring as expressly described by COTTON ( 0001) while also having improved redundancy protection ({s 0037 and 0038 of COTTON).
	In reference to Claim 15, GOETTE further teaches that the output of the second control assembly (assembly that includes actuator 2 at the 11:00 o’clock position in Fig. 2) is connected to the second connection portion (7 of swash-ring 1 at the 11:00 o’clock position in Fig. 1) by a second linkage assembly (the 18 at the 11:00 o’clock position of Fig. 1), and the output of the third control assembly (assembly that includes actuator 2 at the 4:00 o'clock position in Fig. 2) is connected to the third connection portion by a third linkage assembly (the 18 at the 4:00 o'clock position of Fig. 1).
	In reference to Claim 16, GOETTE teaches a second control assembly as described above, however, GOETTE does not teach a first servo-actuator of the second control assembly and a second servo-actuator of the second control assembly and features associated therewith. COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes one or more servo-actuators (electro-mechanical actuators (powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) which can include a second control assembly comprising a first servo-actuator having a first servo arm; a second servo-actuator having a second servo arm; and a linkage member connecting the second servo arm of the second actuator of the second control assembly to the first servo arm of the first actuator of the second control assembly (two or more servo-actuators in a ganged relationship that can include a first servo-actuator and a second servo-actuator and features respectively associated therewith, ¶ 0025).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator and a second servo-actuator of the second control assembly and features associated therewith as taught by COTTON and incorporate this kind of servo arrangement to replace the second, single actuator of the second control assembly of GOETTE’s device for the benefit of improving the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (§ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON).
	In reference to Claim 17, GOETTE teaches a third control assembly as described above, however, GOETTE does not teach a first servo-actuator of the third control assembly and a second servo-actuator of the third control assembly and features associated therewith.  COTTON teaches servo-systems for a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes two or more servo-actuators (electro-mechanical actuators (28 VDC powered EMAs 212, ¶ 0025, lines 1-4, Fig. 2B) which can include a control assembly comprising a first servo-actuator of the third control assembly having a first servo arm; a second servo- actuator of the third control assembly having a second servo arm; and a linkage member connecting the second servo arm of the second actuator of the third control assembly to the first servo arm of the first actuator of the first control assembly (two or more servo-actuators in a ganged relationship that can include a third servo-actuator and a fourth servo-actuator and associated features, ¶ 0025).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a first servo-actuator and a second servo-actuator of the third control assembly and features associated therewith as taught by COTTON and incorporate this kind of servo arrangement to replace the single actuator arrangement for the third control assembly in GOETTE’s device for the benefit of improving the robustness of controlling the device in actuating the helicopter’s control surfaces as expressly described by COTTON (¶ 0001) while also having improved redundancy protection (¶s 0037 and 0038 of COTTON). 
	In reference to Claim 18, GOETTE teaches:
		An unmanned aerial vehicle, wherein the unmanned aerial vehicle is ina form of a helicopter (title, Abstract, Figs. 1 and 2; the specification defines/equates an unmanned aerial vehicle (UAV) being a helicopter, ¶ 0003, lines 1 and 2 and GOETTE teaches a rotor blade control device for a helicopter, ¶ 0001, lines 1 and 2) comprising
			a drive system (includes the swash-ring 1, the rotor blades of the helicopter that receive the control from the swash-ring, and the control system as described in ¶ 0033) of the unmanned aerial vehicle (the helicopter, ¶ 0001, lines 1 and 2) having
				a swashplate (swash-ring 1, ¶ 0038, line 7, Fig. 1) with a first connection portion (coupling point 7 of swash-ring 1; 18 connects levers 16 and 17 of actuator 2 to coupling point 7 of swash-ring 1), and
				a rotor assembly (rotor blades of the helicopter that receive the control from swash-ring 1, Abstract and ¶ 0033, especially lines 3-5) operably coupled to the swashplate (1); and
			a control system operable to control the drive system (Abstract and ¶ 0033), the control system including
				a first servo assembly operable to control the drive system in a first manner (includes a first actuator of three (8) actuators 2, 2, and 2 and pushing respective members 18, a first actuator 2 shown in the lower left of Fig. 1 at the 8:00 o'clock position, ¶ 0033, line 19), wherein the first servo assembly includes a servo- actuator (actuator 2) to rotate (levers 16 and 17 of actuator 2 rotate (¶ 0035, lines 1-7)), wherein the first control assembly (includes first actuator 2 and corresponding 18 in the lower left of Fig. 1) has a first mechanical output comprising one actuator (actuator 2) mechanically connected (via pushing member 18, 4 0035, line 15) to the first connection portion (18 connects levers 16 and 17 of actuator 2 to coupling point 7 of swash-ring 1) of the swashplate (1) to directly move the first connection portion (7) by the movement of and by power of the servo-actuator (¶ 0039).
While GOETTE teaches the drive system having a single servo-actuator that moves the connection portion of the swash-plate/swash-ring as described above, GOETTE does not explicitly teach:
				(i) that the single servo-actuator is specifically composed of an increased number of actuators more than one servo-actuator (i.e., two or more servo- actuators), and
				(ii) that the increased number of servo-actuators (i.e., the two or more servo-actuators) are connected together so as rotate in unison, and
COTTON teaches servo-systems for used in a helicopter that are used to actuate the helicopter’s control surfaces (title, Abstract, ¶ 0001, Figs. 1A-8) that includes a single actuator arrangement that contains more than one servo-actuator (i.e., two or more servo-actuators that are electro-mechanical actuators (EMAs) 212s, ¶ 0025, lines 1-4, Figs. 2A and 2B) that are connected together to have movement/rotation in unison to move a first connection portion (¶s 0025, lines 20-24 and 0027).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an actuator arrangement composed of more than one actuator (i.e., a multi-actuator arrangement) where two or more servo-actuators are connected together to move/rotate in unison as taught by COTTON and incorporate this kind of actuator arrangement with an increased number of actuators to replace the single actuator arrangement of the first servo assembly in GOETTE’s device for the benefit of improving the robustness of the control of the device in actuating the helicopter’s control surfaces as expressly described by COTTON (4 0001) that also provide improved redundancy protection (¶s 0037 and 0038 of COTTON).
	Claims 19 and 20 contain substantially the same limitations as Claim 18 except Claim 19 is directed to a second connection portion/second servo assembly and Claim 20 is directed to a third connection portion/third servo assembly. GOETTE teaches three single actuators/servo assemblies (an actuator 2 at the 8:00 o'clock position, another actuator 2 at the 11:00 o’clock position, and yet another actuator 2 at the 4:00 o'clock position, Fig. 1 of GOETTE). The PHOSITA would understand that Claims 19 and 20 can be rejected similarly to Claim 18 above in that the second connection portion/second servo assembly and features associated therewith (Claim 18) and the third connection portion/third servo assembly and features associated therewith (Claim 19) can be similarly replaced with a multi-actuator arrangement as taught by COTTON and described in the rejection of Claim 18 above with the same kinds of motivations that can be applied for the second connection portion/second servo assembly and features associated therewith (Claim 19) and the third connection portion/third servo assembly and features associated therewith (Claim 20).


Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Independent Claim 21 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ flight control system for a helicopter as claimed including  
				a third control assembly (182C, Figs. 8 and 13-14 of the specification) controlling the swashplate (142) and including two or more servo- actuators (184C, 188C) arranged opposite each other in a facing relationship with each other across a vertical midline (181) of the helicopter (best seen in Fig. 8) and connected to rotate in unison, wherein the third control assembly (182C) has a first mechanical output comprising one of the two or more servo-actuators (184C or 188C) mechanically connected to the first connection portion (170) of the swashplate (142) to directly move the third connection portion (170, Fig. 13) by the unified rotation of and by power of the two or more servo- actuators (184C, 188C), wherein the first servo-actuator (184C) and the second servo-actuator (188C) are arranged opposite each other such that a first servo arm (186C, Fig. 8) of the first servo-actuator (184C) and the second servo arm (190C) of the second servo-actuator (188C) reside and move within parallel planes;” is not shown or rendered over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments 
Applicants’ claim amendments and arguments filed in the reply filed on April 18, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) a previous drawing objection, 
			(ii) a previous claim objection, and
			(iii) the previous 35 U.S.C. 112, first and second paragraph rejections which are hereby withdrawn by the Examiner.  

With regard to the former 35 U.S.C. 112, second paragraph rejection regarding the first control assembly having a first connection portion including an anti-rotation boss, Applicants assert that the ordinal indicators like “first control assembly” and “second control assembly” and “third control assembly” are for “identification purposes only and in no way descriptive of the functionality or structure of the claimed invention” (last full paragraph on p. 7 of Applicants’ reply, first three lines).  The Examiner respectfully disagrees with this assertion as Applicants need to have consistency of recited elements/terms/understanding of these elements/terms across the claim suite.  In contrast, Applicants’ specification uniquely identifies and describes each of “the first, second, and third control assemblies 182A, 182B, and 182C [that] manipulate the swashplate 142…” (¶ 0042, lines 1-3, Figs. 6-8 and 14) and only the third control assembly 182C and its corresponding servo-actuators 184C, 188C) are described as being associated with the vertical midline 181 of the helicopter (¶ 0041, lines 1-3 and 9).  It is only logical for a reader of the specification when viewing the specification as a whole to correlate the identified first/second/third control assembly elements described in the written description to the first/second/third control assembly elements recited in the claims that enhances the clarity of understanding of Applicants’ entire disclosure (i.e., consistency between the claims and the specification, MPEP 2111).  While Applicants have amended independent Claim 21 to correctly recite the “third control assembly” associated with the vertical midline (i.e., third control assembly (182C, Fig. 6 of the specification) is actually associated with the vertical midline (151, ¶ 0041, lines 1-9 of the specification) in Applicants’ reply, new 35 U.S.C 112 rejections are applied to independent Claims 1 and 18 regarding this issue to enhance the understanding of Applicants’ claims for the reader of the specification.  These new 35 U.S.C 112 rejections for Claims 1 and 18 are described above.           
Applicants have amended independent Claims 1, 18, and 21 to remove the features of the anti-rotation boss and add the features of the facing relationship/vertical midline feature (original dependent Claim 8, now canceled and Claim 21) of the servo-actuators and further asserted that LIU (CN204223182U) and COTTON (US2015/0232177) and SPINA (US2015/027865) and ARLTON (US2006/0011777) do not teach these features (middle of page 8 to p. 11 of Applicants reply).  These arguments have been fully considered and are persuasive.  Thus, the former rejections of Claims 1, 18, and 21 based on LIU and COTTON and SPINA and ARLTON have been withdrawn.  Upon further consideration, amended Claims 1 and 18 now read on GOETTE and COTTON under 35 U.S.C. 103 and these new rejections of Claims 1 and 18 are fully cited above (i.e., the combination of GOETTE and COTTON have been previously introduced during the prosecution history of the application).       
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday July 19, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746